IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40430
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

POLICARPIO SANCHEZ-GONZALEZ,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-01-CR-1075-ALL
                        --------------------
                          February 20, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Policarpio Sanchez-Gonzalez appeals from his conviction of

illegal reentry following deportation.   He contends that the

magistrate judge was without jurisdiction or authority to conduct

his rearraignment hearing because the district court did not

formally refer the case to the magistrate judge, that commission

of an aggravated felony is an element of illegal reentry

following deportation after commission of an aggravated felony

pursuant to Apprendi v. New Jersey, 530 U.S. 466 (2000), that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-40430
                                  -2-

8 U.S.C. § 1326(b)(2) is unconstitutional on its face pursuant

to Apprendi, and that his previous conviction of transporting

illegal aliens was not an offense of alien-smuggling for profit

and therefore was not subject to the 16-level adjustment provided

by U.S.S.G. §2L1.2(b)(1)(A)(vii).

     Sanchez did not object in the district court to the

magistrate judge’s exercise of authority.   He waived his right to

raise the procedural defect in his guilty plea proceeding as a

basis for relief.   United States v. Bolivar-Munoz, 313 F.3d 253,

256-57 (5th Cir. 2002).

     Sanchez’s contentions regarding Apprendi are foreclosed by

the caselaw of this court.    United States v. Solis-Campozano,

312 F.3d 164, 168 (5th Cir. 2002).    Sanchez raises those issues

to preserve them for review by the Supreme Court.

     Finally, transporting aliens for profit is subject to the

16-level adjustment in U.S.S.G. §2L1.2(b)(1)(A)(vii).    Id.

at 167.   Sanchez’s contention to the contrary is unavailing.

     AFFIRMED.